[exhibit101tewksburyoffer001.jpg]
Exhibit 10.1 February 19, 2017 Theodore L. Tewksbury III 5728 La Seyne Place San
Jose, CA 95138 Re: Chief Executive Officer and President Position Dear Ted: It
is with great enthusiasm that we extend to you this formal offer to serve as the
Chief Executive Officer and President of Energy Focus, Inc., in addition to your
continuing role as Chairman of the Board, effective February 19, 2017. In this
position you would report directly to the Company’s Board of Directors. Our
offer for employment for this new position includes: 1. Base salary – Your
starting annualized salary will be $450,000 in lieu of your current salary of
$200,000. We pay on a bi-weekly basis, which computes to $17,307.69 per pay
period. All salary payments are paid to the current date and are contingent upon
your ongoing active employment status. 2. Performance Bonus – You will be
eligible to earn an annual bonus with a target payout of 100% of your base
salary, based upon the Company’s financial performance and your individual
performance. Eligibility to receive the bonus is contingent upon your continued
employment with the Company at the time bonus is paid and approval of the Bonus
Plan for the applicable fiscal year by the Board. 3. Equity Award – Subject to
approval of the Board of Directors or Compensation Committee thereof, you will
receive a grant of Stock Options and RSUs having a total grant date value of
approximately $450,000, consisting of 50% of such value in RSUs (with the number
of units calculated by dividing $225,000 by the 30-day average closing price of
the Company’s stock for the period ending on the last trading day prior to the
grant date) and a grant of non-qualified stock options for a number of shares
equal to the RSU award amount times 1.5. Such Options and RSUs shall have the
time-based and/or performance-based vesting conditions as shall be established
by the Board or Compensation Committee for the Annual Awards made under the
Equity Award Policy for 2017. 4. Change in Control Plan – You will participate
in the Company’s Change in Control Plan pursuant to the Participant Agreement
entered into contemporaneously herewith and attached hereto as Appendix A. 5.
Benefits – You are entitled to participate in the standard benefits program,
which the Company offers to its eligible employees. A brief summary of the
programs, which are currently in place, is set forth below. The specific terms
of each benefit apply. A. Medical, Dental, Vision benefits – You and your
eligible dependents will be eligible for Company medical, dental and vision
benefit programs effective with your first day of employment. The Company pays
full medical, dental and vision premiums for the HSA plan; there is no payroll
deduction towards the cost of these premiums. The Company also offers a PPO plan
where the employee cost is available to be paid through payroll deduction. B.
Life Insurance benefits – You will be eligible for $50,000 of group term life
insurance at no cost to you effective with your first day of employment.
Additional voluntary life insurance is available for you and your dependents at
your own cost. C. STD/LTD benefits – You will be eligible for both short-term
and long-term disability benefits at no cost to you effective with your first
day of employment. D. Company 401(k) – You will be able to participate in the
Company’s 401(k) program on the first of the month following three months of
employment.



--------------------------------------------------------------------------------



 
[exhibit101tewksburyoffer002.jpg]
2 E. Employee Stock Purchase Plan – You will be eligible to participate in the
Company’s stock purchase plan. This plan allows you to purchase the Company’s
stock at a 15% discount through payroll deduction. Entrance dates are January 1
and July 1 every year. F. Vacation/Holidays – In addition to the Company’s 10
paid holidays, we are pleased to offer you paid time off (PTO) hours that will
start accruing on your first day of employment. We offer you three weeks of PTO.
You will accrue 120 hours or 15 days of PTO over 12 months. PTO hours accrue
every two weeks on your pay date. You will be eligible for a fourth week of PTO
at your first employment anniversary date. 6. Expenses – Energy Focus will
reimburse you for all Company approved business travel and entertainment
expenses within the guidelines of the Company’s Travel and Entertainment Expense
Policy, including reasonable temporary housing, in the form of a hotel or
apartment, for the time spent at the Company’s Solon, Ohio headquarters. All
Travel and Entertainment expenses must be submitted via expense reports
including receipts. 7. Agreement of Confidentiality and Non-Competition – As a
result of your additional role with the Company, you have contemporaneously
herewith entered into the Agreement of Confidentiality and Non-Competition
attached hereto as Appendix B. 8. At Will Employment – The employment
relationship between you and the Company shall be “at will”, terminable by
either party at any time for any or no reason. 9. Entire Agreement – This letter
agreement supersedes and replaces any prior agreements, representations or
understandings, whether written, oral or implied, between you and the Company.
We look forward to having you take on these additional roles at Energy Focus. If
you have any questions, please do not hesitate to contact me. Best regards, /s/
Ronald D. Black Ronald D. Black Lead Independent Director of the Board of Energy
Focus, Inc. Accepted by: /s/ Theodore L. Tewksbury III______ February 19, 2017
Theodore L. Tewksbury III Date



--------------------------------------------------------------------------------



 
[exhibit101tewksburyoffer003.jpg]
3 Appendix A ENERGY FOCUS, INC. CHANGE IN CONTROL BENEFIT PLAN PARTICIPATION
AGREEMENT Name: Theodore L. Tewksbury III Section 1. ELIGIBILITY. You have been
designated as eligible to participate in the Energy Focus, Inc. Change in
Control Benefit Plan (the “Plan”), a copy of which is attached as EXHIBIT A to
this Participation Agreement (the “Agreement”). Capitalized terms not explicitly
defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan. Section 2. SEVERANCE BENEFITS. Subject to the terms
of the Plan, if you are terminated in an Involuntary Termination, and meet all
the other eligibility requirements set forth in the Plan, including, without
limitation, executing the required Release within the applicable time period set
forth therein and provided that such Release becomes effective in accordance
with its terms, you will receive the severance benefits set forth in this
Section 2. Notwithstanding the schedule for provision of severance benefits as
set forth below, the provision of any severance benefits under this Section 2 is
subject to any delay in payment that may be required under Section 5 of the
Plan. (a) Base Compensation Severance Benefit. You will be entitled to receive a
single lump sum cash payment equal to one times the sum of (a) your Annual Base
Salary plus (b) your Target Bonus (the “Base Compensation Severance Benefit”).
The Base Compensation Severance Benefit will be payable to you within 10
business days following the effective date of your Release. (b) Target Bonus
Severance Benefit. You will be entitled to receive a single lump sum cash
payment equal to a pro-rata portion of your Target Bonus, with such pro-rata
portion calculated with reference to the number of days in the calendar year
that precedes the date of the Involuntary Termination divided by the number of
days in the calendar year that includes the date of the Involuntary Termination.
(the “Target Bonus Severance Benefit”). The Target Bonus Severance Benefit will
be payable to you within 10 business days following the effective date of your
Release. (c) Accelerated Vesting of Stock Awards. (1) Effective as of the
effective date of your Release, to the extent not previously vested and
notwithstanding anything to the contrary set forth in an applicable award
agreement or the applicable Equity Plan under which such award was granted, the
restrictions and conditions applicable to any equity awards of the Company held
by you (the “Awards”), shall lapse and such Awards shall immediately be fully
vested upon a Change in Control and any performance-based Award shall be deemed
fully earned at the target amount as of the date on which the Change of Control
occurs (collectively, the “Vested Awards”). Unless determined otherwise by the
Plan Administrator in accordance with the terms of the applicable Equity Plan
(such as to provide for a cash-out of vested



--------------------------------------------------------------------------------



 
[exhibit101tewksburyoffer004.jpg]
4 options) or as otherwise set forth in the Plan, (ii) all Vested Awards that
are stock unit awards or other stock-based awards shall be settled or paid
within thirty (30) days of vesting hereunder, and (iii) all Vested Awards that
are options and stock appreciation rights shall remain exercisable until the
earlier of the third anniversary of such Change in Control (or any later date
until which it would remain exercisable under such circumstances by its terms)
or the expiration of its original term. Notwithstanding the foregoing, this
Section 2(c) shall not apply to stock awards issued under or held in any
Qualified Plan. (d) Payment of Continued Group Health Plan Benefits. (1) If you
timely elect continued group health plan continuation coverage under COBRA the
Company shall pay the full amount of your COBRA premiums, or shall provide
coverage under any self-funded plan, on behalf of you for your continued
coverage under the Company’s group health plans, including coverage for your
eligible dependents, for twelve (12) months following your Involuntary
Termination (the “COBRA Payment Period”). The appropriate COBRA Payment Period
will be determined by your position at the time of your Involuntary Termination
but prior to any reduction for which you exercise your right to resign for Good
Reason. Upon the conclusion of such period of insurance premium payments made by
the Company, or the provision of coverage under a self- funded group health
plan, you will be responsible for the entire payment of premiums (or payment for
the cost of coverage) required under COBRA for the duration of your eligible
COBRA coverage period. For purposes of this Section, (i) references to COBRA
shall be deemed to refer also to analogous provisions of state law and (ii) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by you under an Internal Revenue Code Section 125 health care
reimbursement plan, which amounts, if any, are your sole responsibility. (2)
Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that it cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of paying COBRA premiums on your behalf, the Company will instead
pay you on the last day of each remaining month of the COBRA Payment Period a
fully taxable cash payment equal to the COBRA premium for that month, subject to
applicable tax withholding (such amount, the “Special Severance Payment”), such
Special Severance Payment to be made without regard to your election of COBRA
coverage or payment of COBRA premiums and without regard to your continued
eligibility for COBRA coverage during the COBRA Payment Period. Such Special
Severance Payment shall end upon expiration of the COBRA Payment Period. Section
3. DEFINITIONS. (a) “Equity Plan” means the Company’s 2004 Stock Incentive Plan,
2008 Incentive Stock Plan, 2014 Stock Incentive Plan, as each may be amended, or
any successor or other equity incentive plan adopted by the Company which govern
your stock awards, as applicable. (b) “Qualified Plan” means a plan sponsored by
the Company or an Affiliate that is intended to be qualified under Section
401(a) of the Internal Revenue Code. Section 4. ACKNOWLEDGEMENTS. As a condition
to participation in the Plan, you hereby acknowledge each of the following:



--------------------------------------------------------------------------------



 
[exhibit101tewksburyoffer005.jpg]
5 (a) This Agreement and the Plan supersedes any severance benefit plan, policy
or practice previously maintained by the Company that may have been applicable
to you, including any individually negotiated employment agreement with the
Company as it may have been amended from time to time (as so amended, the
“Employment Agreement”). (b) The severance benefits that may be provided to you
under this Agreement may reduce the severance benefits that would otherwise be
provided to you under your Employment Agreement, or otherwise, as further
specified in Section 2(c) of the Plan. For the avoidance of doubt, in no event
shall you be entitled to receive Duplicative Benefits. To accept the terms of
this Agreement and participate in the Plan, please sign and date this Agreement
in the space provided below. Energy Focus, Inc. By: /s/ Bradley White Name:
Bradley White Title: Chief Financial Officer /s/ Theodore L. Tewksbury III
February 19, 2017 Theodore L. Tewksbury III Date



--------------------------------------------------------------------------------



 
[exhibit101tewksburyoffer006.jpg]
6 Appendix B AGREEMENT OF CONFIDENTIALITY AND NON-COMPETITION THIS AGREEMENT OF
CONFIDENTIALITY AND NON-COMPETITION (the “Agreement”) is made and entered into
this 19th day of February, 2017, by and between ENERGY FOCUS INC., a Delaware
corporation which maintains a place of business at 32000 Aurora Road, Solon,
Ohio 44139 its successors and assigns (referred to as “Employer” and “Energy
Focus”) and Theodore L. Tewksbury III, an individual residing in San Jose,
California (hereinafter referred to as “Employee”). A. Employment Relationship.
The employment relationship between Employer and Employee shall be “at will,”
terminable by either party at any time for any reason or no reason. Employee’s
obligations under this Agreement shall survive the termination of the employment
relationship. B. Definitions. 1. The “Company” shall mean Energy Focus Inc. as
well as its parents, subsidiaries, and affiliated entities, including their
successors and predecessors. 2. “Company Business” is the development,
production and sale of commercial lighting products. 3. “Confidential
Information” shall mean nonpublic information or material (i) that is
proprietary to the Company or its customers, is confidential, or is a trade
secret, regardless of whether it is specifically designated or labeled as
confidential by the Company, or (ii) that Employee creates, discovers, develops
in whole or in part, or of which Employee obtains knowledge of or access to, as
a result of Employee’s relationship with the Company. Confidential Information
generally includes, but is not limited to, designs, works of authorship, mask
works, formulas, ideas, concepts, techniques, inventions, devices, improvements,
know-how, methods, processes, drawings, specifications, models, data,
documentation, diagrams, flow charts, research, developments, procedures,
software in various stages of development, source code, object code, marketing
techniques and materials, business, marketing, development and product plans,
financial information, customer information, strategic information, and other
confidential business or technical information. Confidential Information does
not include information which (a) is or becomes publicly available (other than
by disclosure or other wrongful act by the Employee), or (b) was known to the
Employee before the Employee began employment with the Company. 3. “Inventions”
shall mean data, ideas, designs, drawings, works of authorship, trademarks,
service marks, trade names, service names, logos, mask works, developments,
formulas, concepts, techniques, inventions, devices, improvements, know-how,
methods, processes, programs, innovations, improvements, and discoveries,
whether or not patentable or protectable under applicable copyright or trademark
law, or as a mask work, or under other



--------------------------------------------------------------------------------



 
[exhibit101tewksburyoffer007.jpg]
7 similar law, and whether or not reduced to practice or tangible form, together
with any improvements thereon or thereto, copy works there from, know-how
related thereto, and intellectual property rights therein. 4. “Restricted
Period” shall mean the period throughout Employee’s employment with the Company
and ending one year after Employee’s termination from the Company, regardless
for the reason for such termination. C. Nondisclosure of the Company’s
Confidential Information. 1. Obligation to Protect Confidential Information.
Employee recognizes and acknowledges that Confidential Information includes
valuable, special and unique assets of the Company. Subject to the exceptions
described below, (i) Employee shall forever protect and maintain the
confidentiality of Confidential Information; and (ii) Employee shall never,
directly or indirectly, use, publish, post, copy, duplicate, or disclose
Confidential Information, or encourage, aid, or abet such activity, except as
required in the course of Employee’s job duties at the Company and, then only to
individuals who have a need to know based on such individual’s job
responsibilities at the Company. 2. Exceptions to Section C. The restrictions in
Section C do not apply to any of the following situations, so long as the
Employee takes all reasonable steps to ensure that the scope of disclosure does
not exceed the permitted scope and that such disclosure does not extend beyond
the parameters of what is permitted. a) Employee may respond to a lawful and
valid subpoena or other legal process or court order that seeks the disclosure
of Confidential Information but: (1) shall give the Company’s Chief Financial
Officer the earliest possible notice of the receipt thereof; (2) shall, as much
in advance of the return date as possible, make available to the Company’s Chief
Financial Officer the documents and other information sought; and (3) shall
assist the Company’s legal counsel, at the Company’s expense, in resisting or
otherwise responding to such subpoena or process. b) Employee may disclose
Confidential Information to a government agency as part of a report, complaint,
or investigation without providing notice to the Company. c) Employee shall not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that is made (1) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law. In addition, Employee shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Furthermore, in
the event Employee files a lawsuit for retaliation by the Company for reporting
a suspected violation of law, Employee may disclose the trade secret to
Employee’s attorney and use the trade secret information in the court
proceeding, if Employee files any document containing the



--------------------------------------------------------------------------------



 
[exhibit101tewksburyoffer008.jpg]
8 trade secret under seal and does not disclose the trade secret, except
pursuant to court order. D. Nondisclosure of Others’ Confidential Information.
Absent express written permission from the owner of such information, Employee
is strictly prohibited, at any time during employment with the Company, from
making use of the confidential, proprietary, or trade secret information of a
prior employer or of any other entity. Employee shall not incorporate any such
information into any Invention or creation that Employees prepares, in whole or
in part, for the benefit of the Company. E. Intellectual Property. 1. Inventions
and Other Works. During employment, Employee may either alone or with others,
author, create, conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, or assist in the authoring,
creation, conception, development or reduction to practice of documents,
materials, designs, drawings, processes, Inventions, discoveries, ideas,
improvements, trade secrets, Confidential Information, and other works which
relate to the Company’s business or to the Company’s activities or are otherwise
capable of being used by the Company (collectively, “Works”). Employee agrees
that any and all Works and the related intellectual property and other rights in
those Works including, without limitation, Inventions, patents, copyrights, mask
works, design rights, database rights, trademarks, service marks, internet
rights/domain names, trade secrets and know-how (whether registered or
unregistered and including any applications or rights to apply) subsisting
anywhere in the world in any and all media now existing or hereafter created
(collectively, “Works IP Rights”) will belong solely to and be the absolute
property of the Company. Employee agrees that all original works of authorship
which are made by Employee (solely or jointly with others) within the scope of
and during the period of employment with the Company and which are protectable
by copyright are “works made for hire,” as that term is defined in the United
States Copyright Act. Employee hereby assigns with full title guarantee to the
Company by way of present assignment all Works IP Rights, and all intellectual
property rights in the Works. Employee hereby irrevocably and unconditionally
waives any moral rights which Employee may have in any Works. 2. During
employment with the Company and thereafter, Employee will disclose promptly to
the Company or its nominee any and all Works and all Works IP Rights, as defined
above. This disclosure requirement applies whether or not any such invention,
discovery, idea, or improvement or other Work is patentable, whether or not
Employee conceived such item or reduced it to practice during regular working
hours, and whether or not such item was conceived or reduced to practice by
Employee alone or jointly with others. 3. Employee agrees to assist the Company
or its designee, at the Company’s expense, in every proper way (i) to secure the
Company’s rights in the Works and all Works IP Rights in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto; and (ii) to execute or cause to be executed all
applications, specifications, oaths, assignments and all other instruments which
the Company shall deem



--------------------------------------------------------------------------------



 
[exhibit101tewksburyoffer009.jpg]
9 necessary in order to apply for and obtain such rights and in order to assign
and convey to the Company, its successors, assigns, and nominees the sole and
exclusive rights, title and interest in and to such Works and Works IP Rights.
Employee further agrees that Employee’s obligation to execute or cause to be
executed, when it is in Employee’s power to do so, any such instrument or papers
shall continue after the termination of employment. If Employee is unable
because of his or her mental or physical incapacity or for any other reason to
secure his or her signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Works or
Works IP Rights, then Employee hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as his or her agent and
attorney in fact, to act for and in his or her behalf and stead to execute and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by
Employee. These obligations will also be binding on Employee’s executors,
administrators, agents, assigns, and other legal representatives. 4.
Notwithstanding the foregoing, Works and Works IP Rights shall not apply to any
invention for which no equipment, supplies, facility, or trade secret
information of the Company was used and which was developed entirely on
Employee's own time, unless (a) the invention relates to the Company’s business
or to the Company’s actual or demonstrably anticipated research or development,
or (b) the invention results from any work performed by Employee for the
Company. 5. Employee agrees that any Invention or Works disclosed by Employee to
a third person or described in a patent application filed by Employee or on
Employee’s behalf within six (6) months following the termination of employment
with the Company shall be presumed to have been conceived or made by Employee
during the period of employment with the Company unless proved to have been
conceived and made by Employee following the termination of employment with the
Company. 6. If Employee claims intellectual property rights or ownership or any
prior Inventions or works, and intends to exclude these from the general terms
of this Agreement, Employee has listed such Inventions or Works on the attached
Exhibit A. F. Conflict of Interest. During the period of Employee’s employment
with the Company, Employee shall not accept employment or consulting work or
enter into a contract or accept an obligation incompatible with Employee’s
obligations under this Agreement. G. Property of Employer. Employee agrees to
deliver promptly to the Company all drawings, blueprints, manuals, letters,
notes, notebooks, reports, sketches, formulas, computer programs and files,
memoranda, customer lists and all other materials relating in any way to the
Company Business and in any way obtained by Employee during the period of
employment with the Company which are in his possession or under his control,
and all copies thereof, (i) upon termination of Employee’s employment with the
Company, or (ii) at any other time at the Company’s request. Employee further
agrees he will not make or retain any copies of any of the foregoing and will so
represent to the Company upon termination of employment.



--------------------------------------------------------------------------------



 
[exhibit101tewksburyoffer010.jpg]
10 H. Non-compete. 1. During the Restricted Period, Employee shall not: (a)
directly or indirectly act in concert or conspire with any person employed by
the Company in order to engage in or prepare to engage in or to have a financial
or other interest in any business or any activity that he knows (or reasonably
should have known) to be directly competitive either with Company Business as
then being carried on or with any business, activity, product or service which
was under active development while Employee was employed by the Company if such
development was actively pursued or considered during the two (2) year period
preceding the Separation Date; or (b) serve as an employee, agent, partner,
shareholder, director, or consultant for, or in any other capacity participate,
engage, or have a financial or other interest in any business or any activity
that he knows (or reasonably should have known) to be directly competitive
either with the Company Business as then being carried on or with any business,
activity, product or service which was under active development while Employee
was employed by the Company if such development was actively pursued or
considered during the two (2) year period preceding the Separation Date
(provided, however, that notwithstanding anything to the contrary contained in
this Agreement, Employee may own up to two percent (2%) of the outstanding
shares of the capital stock of a company whose securities are registered under
Section 12 of the Securities Exchange Act of 1934). 2. In the event Employee
violates any provision of this Section H as to which there is a specific time
period during which he is prohibited from taking certain actions or from
engaging in certain activities as set forth in such provision, such violation
shall toll the running of such time period from the date of such violation until
such violation shall cease. The foregoing shall in no way limit any of the
Company’s rights to enforce this obligation or obtain immediate injunctive
relief. 3. Employee has carefully considered the nature and extent of the
restrictions upon him and the rights and remedies conferred upon the Company
under this Section H and this Agreement, and hereby acknowledges and agrees that
the same are reasonable in time and territory, are designed to eliminate
competition which otherwise would be unfair to the Company, do not stifle the
inherent skill and experience of Employee, would not operate as a bar to
Employee’s sole means of support, are fully required to protect the legitimate
interests of the Company and do not confer a benefit upon the Company
disproportionate to the detriment to Employee. I. Non-Solicitation of Employees
and Consultants of the Company. During the Restricted Period, Employee shall
not, directly or indirectly (i) hire, solicit, or encourage to either leave the
employment of or cease working with the Company, any person who is then an
employee of the Company, or any consultant who is then engaged by the Company,
or (ii) hire any employee or consultant who had left the employment of or had
ceased consulting with the Company but who had not yet been a former employee or
former consultant of the Company for three months. J. Non-Solicitation of
Customers. During the Restricted Period, Employee shall not, directly or
indirectly, whether on Employee’s behalf or on behalf of any other person or
entity, solicit, divert, or encourage any of the Company’s customers, suppliers,
vendors to discontinue or reduce business relations with the Company, nor shall
employee attempt to do so.



--------------------------------------------------------------------------------



 
[exhibit101tewksburyoffer011.jpg]
11 K. Rights and Remedies Upon Breach. Both parties recognize that the rights
and obligations set forth in this Agreement are special, unique and of
extraordinary character. If Employee breaches, or threatens to commit a breach
of, or appears imminently likely to commit a breach of, any of the provisions of
this Agreement (the “Restrictive Covenants”), then the Company shall have the
following rights and remedies, each of which shall be independent of the other
and severally enforceable, and all of which rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company under law or equity: 1. Specific Performance. The right and remedy to
have the Restrictive Covenants specifically enforced by any court having equity
jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company and that money
damages will not provide adequate remedy to Employer. As to the covenants
contained in this Agreement, specific performance shall be for a period of time
equal to the unexpired portion of the Restricted Period. In the event of
Employee’s breach of any provision of this section, the running of the
Restricted Period shall be automatically tolled (i.e., no part of the Restricted
Period shall expire) from and after the date of the first such breach. 2.
Accounting. The right and remedy to require Employee to account for and pay over
to the Company all compensation, profits, monies, accruals, increments or other
benefits (collectively, “Benefits”) derived or received by it as the result of
any transactions constituting a breach of any of the Restrictive Covenants, and
Employee shall account for and pay over such Benefits to the Company. 3.
Blue-Penciling. If any court determines that any one or more of the Restrictive
Covenants, or any part thereof, shall be unenforceable because of the scope,
duration and/or geographical area covered by such provision, such court shall
have the power to reduce the scope, duration or area of such provision and, in
its reduced form, such provision shall then be enforceable and shall be
enforced. L. Disclosure. The Company may notify anyone employing Employee or
evidencing an intention to employ Employee as to the existence and provisions of
this Agreement. M. Governing Law and Jurisdiction. The parties intend that the
validity, performance and enforcement of this Agreement shall be governed by the
laws of the State of Ohio. In the event of any claim arising out of or related
to this Agreement, or the breach thereof, the parties hereby consent and agree
that any such claim shall be brought and heard in the state or federal courts in
the State of Ohio. The parties hereby consent to personal jurisdiction in the
State of Ohio and waive any objections to venue in said courts. N. Binding
Effect. This Agreement shall inure to the benefit of and be binding upon the
parties hereto, their heirs, representatives and successors. O. Severability. In
case any one or more of the provisions contained in this Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, the parties’ intent is that such provision be
modified by the court to impose the maximum restriction allowable; but, if such
provision is not so modified, then it is the intent of the



--------------------------------------------------------------------------------



 
[exhibit101tewksburyoffer012.jpg]
12 parties that such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, but this Agreement shall be construed as
if such invalid, illegal, or unenforceable provision had never been contained
herein. P. Effect of Captions. The captions in this Agreement are included for
convenience only and shall not in any way effect the interpretation or
construction of any provision hereof. Q. Construction. In this Agreement, unless
the context otherwise requires, words in the singular or in the plural shall
each include the singular and the plural, and words of masculine gender shall
include the feminine and neuter, and, when sense so indicates, words of the
neuter gender may refer to any gender. R. Notices. All notices, requests,
demands or other communications hereunder shall be sent by registered or
certified mail to, to each party at the address of such party set forth in the
initial introductory paragraph of this Agreement, or to such other address as a
party may designate from time to time, pursuant to notice given in accordance
herewith. S. Counterparts. This Agreement may be executed by any one or more of
the parties hereto in any number of counterparts, each of which shall be deemed
to be an original, but all such counterparts shall together constitute one and
the same instrument. The execution of counterparts shall not be deemed to
constitute delivery of this Agreement by any party until all of the parties have
executed and delivered their respective counterparts. T. Acknowledgment.
Employee acknowledges that: (i) Employee has carefully read all of the terms of
this Agreement, and that Employee understands such terms and has had sufficient
opportunity to ask any questions before signing; (ii) Employee understands the
consequences of each and every term of this Agreement; (iii) Employee
specifically understands that by signing this Agreement, Employee is giving up
certain rights Employee may have otherwise had, and (iv) the limitations
contained in this Agreement represent reasonable limitations as to scope,
duration and geographical area, and that such limitations are reasonably related
to protection which the Company reasonably requires and is entitled to obtain.
U. Assignment. This Agreement is a personal services contract and it is
expressly agreed that the rights and interests of Employee and the Company
hereunder may not be sold, transferred, assigned, pledged or hypothecated;
provided, however that the Company may assign its rights and obligations
hereunder to a related company, affiliate or successor of the Company, whether
presently existing or formed after the date hereof. V. Entire Agreement. This
Agreement embodies the entire agreement and understanding between the Company
and Employee on the specific subjects addressed herein, and this Agreement
supersedes all prior agreements and understandings relating to the subject
matter hereof. IN WITNESS WHEREOF, the undersigned have hereunto set their hands
on the date first hereinabove mentioned.



--------------------------------------------------------------------------------



 
[exhibit101tewksburyoffer013.jpg]
13 ENERGY FOCUS INC. Theodore L. Tewksbury III Bradley White, Chief Financial
Officer Print Employee Name Company Representative Name & Title /s/ Theodore L.
Tewksbury III /s/ Bradley White Employee Signature Company Representative
Signature February 19, 2017 February 19, 2017 Date Date



--------------------------------------------------------------------------------



 
[exhibit101tewksburyoffer014.jpg]
14 EXHIBIT A INVENTIONS The following is a list of all “Inventions” (as defined
in the Agreement), whether patented or unpatented, in which I have any interest
which I do not assign to Employer pursuant to the Agreement; if no “Inventions”
are described below, there are no exclusions from the assignment set forth in
Section E of the Agreement:



--------------------------------------------------------------------------------



 